Title: James Madison to Martin Van Buren, 12 February 1836
From: Madison, James
To: Van Buren, Martin


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby. 12. 36.
                            
                        
                        J. Madison has duly received the Copy of the President’s Message of the 8th. inst., enclosed by Mr. Van Buren
                            and respectfully thanks him for the interesting communication.
                        
                            
                                
                            
                        
                    